Chin, J.
This is a petition to establish report by defendant/plaintiff-in-counterclaim, Freedom Leasing, Inc. Freedom seeks to appeal the trial court’s denial of its motion to file a second amended counterclaim.
The procedural history of this case is as follows:
A complaint was filed on June 6, 1990 in the Suffolk Superior Court, seeking damages for an unpaid legal fee. On June 20, 1990, defendant filed its answer and a counterclaim. On June 28, 1990 an answer to the counterclaim was filed.
On June 29, 1990, this case was remanded to the Boston Municipal Court for trial. On October 19, 1990, defendant’s motion to amend counterclaim was heard and allowed. On April 2, 1991, the trial court transferred the case back to the Superior Court.
In September, 1991 the case was remanded again to the Boston Municipal Court. On March 31, 1992, a hearing was held on defendant’s motion to file at second amended counterclaim. On April 6, 1992, the motion was denied.
The defendant sought to appeal this ruling by filing a request for a draft report and a draft report. The motion judge took no action on the request and a report was never settled.
This appeal involves an interlocutory ruling of the trial court. The motion judge has not reported this matter to the Appellate Division. Aparty is not entitled to, as a matter of right, immediate appellate review of interlocutory rulings. Munro v. U.S.-China Peoples Friendship Association, 1989 Mass. App. Div. 177.
Accordingly, this petition to establish a report is hereby denied.